DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed on January 20, 2022.  Claims 13-15 have been newly added.  Thus, claims 1-15 are pending.  Claims 1, 12 and 15 are independent.

Response to Arguments
Applicants’ amendments and arguments have been fully considered and persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11, 14 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon and abstract idea), and if so, it must additionally be determined  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ___ (2014).
In the instant case, claims 1-11, 14 and 15 are directed to a method.  As such, each of the claims is directed to one of the four statutory categories of the invention.  
In the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al., the court outlined several examples of abstract ideas including fundamental economic practices, certain methods of organizing human activities, an idea of itself, and mathematical relationships.  As per part 2A of the eligibility analysis, the examiner understands the invention of claim 1 to be direct toward the abstract idea of:
 “determining kinematic changes in a transmission path between the servomotor and the rack”; and 
“generating an event signal when a kinematic or dynamic rotor size of the servomotor exceeds an assigned threshold value”
The claims are similar to abstract ideas that have been held ineligible by the courts.  Namely, the claims contain limitations drawn to an idea of itself.  The steps of evaluating a signal of a sensor, identifying a signal and generating a signal can be considered a mathematical concept.  
As per part 2B of the eligibility analysis, the claim as a whole is then analyzed to determine whether an element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception.  Claim 1 does not disclose any additional elements beyond the abstract idea and therefore the claim is not eligible.  

However, dependent claims 8 and 9 discloses additional elements of the method and adds significantly more than the abstract idea of evaluating a signal of a sensor, identifying a signal and generating a signal.  Accordingly, claims 8 and 9 remedy the deficiencies of parent claim 1.
Accordingly, the Examiner concludes that there are no meaningful limitations in claims 1-7, 10 and 11 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.  Therefore, claims 1-7, 10 and 11 are directed to non-statutory subject matter.

Allowable Subject Matter
Claims 12 and 13 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661